— Per Curiam:
The power of a Court in refusing a' rule for a new trial to put a plaintiff under the terms of remitting a part of the damages ought not to be questioned. It is a matter in the discretion of the Court below which we cannot review. The Court committed no error in saying to the plaintiff’s counsel that he had made out a prima facie case, for such was undoubtedly the case. The order of evidence is in the sound discretion of the Court below. No injustice was done in this case. We discover no error in any of the rulings complained of. The injury inflicted upon the plaintiff by the negligence of the defendants, which was not controverted, was, according to the evidence, a very serious one, but with the amount of the verdict we have nothing to do.
Judgment affirmed.